Title: From Thomas Jefferson to Benjamin Hichborn, 29 July 1801
From: Jefferson, Thomas
To: Hichborn, Benjamin


               
                  Dear Sir
                  Washington July 29. 1801.
               
               [I recieved] from you a letter of Jan. 5. as you passed through Philadelphia, & another of Feb. 1. by mr Hatch, which, according to your permission, I did not acknolege at the time. being just on my departure for Monticello, where I mean to pass the months of Aug. & Sep. I cannot deny myself the satisfaction of dropping you a line, tho’ we have little new to communicate. the chief article is the communication from his Britannic Majesty that understanding we were sending a squadron [into the] Mediterranean for the protection of our commerce, he had given orders for their free reception at his ports of Gibraltar, Mahon & Malta, & that his stores there should be open to our use. this, with some reformation of their courts of admiralty bespeak a disposition to treat us with a little more justice & respect, and is all that is necessary to render us cordially friendly to them. if they would abstain from impressing our seamen, little would then remain to disturb [our harmony].—we are going on suppressing useless expences where they are within the Executive controul, & preparing to propose others to the legislature where their authority is requisite: endeavoring too by degrees and on mature enquiry to encroach on the monopoly of office hitherto enjoyed, by removing revolutionary tories, avowed monarchists, federalists who have been very intolerant themselves, & those guilty of malversation or delinquency, and introducing into a moderate participation of public trust those who have been for some time excluded as out[casts]. [certain] papers will make a noise about it. but we see they are determined to blame every thing & therefore consider their clamours as […] of course, whatever we do, & consequently not to be regarded. accept my best wishes & assurances of my high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. I shall always be happy to hear from you.
               
            